Citation Nr: 1543819	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claim of entitlement to service connection for a back disability.

In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  He essentially contends that he injured his back in service when he was thrown from a vehicle after hitting a landmine.  He further asserts that he has experienced continued back problems ever since his return from Vietnam.  

As there is medical evidence of record of a current lumbar spine disability, and the Veteran has reported an in-service injury with chronic problems thereafter, the criteria for a VA examination to address the etiology of his claimed disability are met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records beyond February 2012.

2. Schedule the Veteran for a VA examination to determine the etiology of any diagnosed thoracolumbar spine disability.  All necessary tests must be conducted.  The examiner must be provided access to the claims file for review.  Following the examination, the examiner must indicate whether it is as least as likely as not the diagnosed thoracolumbar spine disability is related to the Veteran's service, to include his report of being thrown from a vehicle.

The examiner is advised that the Veteran is competent to report his symptoms, treatment, and injuries, and that his reports must be taken into account, along with all of the other evidence of record, in formulating the requested opinions.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

